DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Response to Arguments
Applicant’s arguments pertaining to the amendments changing the scope of the claims, see pg. 7-10 of the remarks, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered and are persuasive.  The examiner believes that the amendment affecting the scope of the claims overcomes the prior art used in the rejection(s) above. Therefore, the rejection(s) of claims(s) 1-20 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-3, 6-10, either recite the limitation "specific thread of the process" or “second process thread”.  There is insufficient antecedent basis for this limitation in the claim. The latest amendments introduced the ambiguity that it is no longer clear if there is a single or multiple processes with single or multiple threads. Furthermore, claims 6-7, 13-14 and 20 all refer to the now deleted “specific process thread”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of The claims recite the limitation of "allowing, by the thread hallowing module, the second process thread to continue to execute". However, the most recently amendments to the independent claims on which these claims depend recite "without rendering other threads of the process inoperable". It appears that there is no distinction between these two limitations as "without rendering other threads … inoperable" is the same as "allowing…a second process thread to continue to execute", thus it is not apparent to one of ordinary skill in the art how the limitations of claim 3, 10 and 17 further limit the independent claims 1, 8 and 15..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180031 A1 (hereinafter "Boutnaru"), and in view of U.S. PGPub No. 2017/0329973 A1 (hereinafter "Landau") and in view of "IRMD: Malware variant Detection using opcode Image Recognition" (hereinafter "Zhang").

Regarding claim 1:
Boutnaru discloses:
A method of mitigating a malware attack (see Boutnaru’s Abstract: “Systems and methods that detect presence of malicious software”), comprising:
iterating, by a malware detection module, a virtual memory address space associated with a process executing on a computer system (see Boutnaru ¶16, which discloses how a malware detection module scans a virtual memory address space associated with a software: “To identify malicious software, a table look-aside buffer "watcher" ("TLB watcher") is installed on a computing device. The TLB watcher scans address mappings in an instruction table look-aside buffer (ITLB) and address mappings in a data table look-aside buffer (DTLB).”);
identifying, by the malware detection module, a region of memory likely to be vulnerable to a malware attack (see Boutnaru ¶16, which discloses how the detection module determines that a region of memory is likely to be vulnerable to a malware attack: “The TLB watcher determines a discrepancy between an address mapping in the ITLB and an address mapping in the DTLB. Based on the discrepancy, the TLB watcher determines whether a process is generated by a malicious software.”); and
responsive to identifying the region of memory, determining, by a thread hollowing module, a specific thread of the process associated with the identified region of memory (see Boutnaru ¶21, which discloses how a separate routine of the watcher may mitigate malicious code: “the TLB watcher may prevent malicious code from executing in a computing device”).

Boutnaru does not disclose the following limitation, taught by Landau:
rendering, by the thread hollowing module, the specific thread inoperable without rendering other threads of the process inoperable (Landau discloses a system and method of preventing execution of malicious code and in ¶22 further discloses how: “malicious code prevention module 410 replaces the first instruction 531 (or, in some instances, series 531 of instructions if it is unsafe to terminate the thread within the span of one instruction) in thread 530 with a new instruction 731 (or, in some instances, series 731 of instructions), which modifies thread 530 into thread 530′” it should be noted here that Fig. 6 shows multiple different threads (520,530 and 540), and it is clear from the context of the paragraph that only a single thread is rendered ‘inoperable’ (=terminated)).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru’s malware mitigtation technique to use 

The combination of Boutnaru and Landau fails to disclose the following limitation taught by Zhang: 
confirming, using DNA mapping, that the malware attack has occurred at the region of the memory (pg. 1177: “…represent malware binaries using opcodes sequences, we built a opcodes profile for each malware binary, where each profile contains a list of the opcodes sequences of length 2 and their frequencies. We select 2-tuple opcodes sequences, the reason of not extracting further opcode sequence lengths is that the underlying complexity of machine learning methods and the huge amount of features obtained would render the extraction very slow.”; it should be noted that mapping malware to opcode describes DNA mapping as per specification).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Sridhara’s malware mitigtation technique to discover malware as confirming the corresponding opcodes for malware as taught by Zhang, thus applying a known technique to a similar system method or device ready for improvement. 

Regarding claim 2:
The combination of Boutnaru, Landau and Zhang discloses: 
see Boutnaru ¶38 that discloses how multiple threads (thus “a second process thread” may be associated with a portion of virtual memory (VM) and share the VM: “may allocate a portion of virtual memory 210 to one or more … threads spawned by the applications 204”). 	

Regarding claim 3:
The combination of Boutnaru, Landau and Zhang discloses: 
The method of claim 2, further comprising: allowing, by the thread hollowing module, the second process thread to continue to execute (as disclosed above in ¶22 of Landau).

Regarding claim 4:
The combination of Boutnaru, Landau and Zhang discloses: 
The method of claim 1, wherein iterating, by the malware detection module, the virtual memory address space associated with the process executing on the computer system, comprises:
iterating through each entry of the process' virtual memory lookup table (Boutnaru discloses scanning through each entry of the process’ virtual memory lookup table in ¶56-57: “TLB watcher 118 may scans ITLB 502 and DTLB 504 illustrated in FIG. 6A”); and
for each entry, analyzing a corresponding physical memory region (Boutnaru discloses how virtual memory is mapped to physical memory in ¶57: “ITLB and a DTLB that store address mappings between the virtual pages in the virtual memory and the frames in the physical memory that identify a genuine process”). 

Regarding claim 5:
The combination of Boutnaru, Landau and Zhang discloses: 
The method of claim 1, wherein identifying, by the malware detection module, the region of the memory likely to be vulnerable to the malware attack comprises: identifying patterns or attributes indicative of a malware attack or a vulnerability to a malware attack (Boutnaru discloses identifying region of the memory likely to be vulnerable to the malware attack in ¶58: “TLB watcher 118 may also identify an instance where virtual page 302 stored in ITLB 502 maps to a different frame 306 than the same virtual page 302 stored in DTLB 504 for the same process. In this case, TLB watcher 118 may identify a process that stores data and instructions in different frames 306 as a malicious process”).  

Regarding claim 7:
The method of claim 1, wherein rendering, by the thread hallowing module, the specific process thread inoperable comprises:
injecting a return operation or a control operation into a stack frame associated with the specific process thread (Landau discloses injecting a return operation in ¶22, as cited above, i.e.: “malicious code prevention module 410 replaces the first instruction 531 (or, in some instances, series 531 of instructions if it is unsafe to terminate the thread within the span of one instruction) in thread 530 with a new instruction 731”).  

Regarding claim 8-12 and 14:


Regarding claim 15-19:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 1-5) applies, mutatis mutandis, to the subject-matter of claim(s) 15-19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 1-5.   

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180031 A1 (hereinafter "Boutnaru"), and in view of U.S. PGPub No. 2017/0329973 A1 (hereinafter "Landau") and in view of "IRMD: Malware variant Detection using opcode Image Recognition" (hereinafter "Zhang"), and further in view of U.S. PGPub. No. 2015/0101048 A1 (hereinafter "Sridhara").

Regarding claim 6:
The combination of Boutnaru, Landau in view of Zhang discloses: 
The method of claim 1
, but do not disclose the following limitation taught by Sridhara: 
wherein rendering, by the thread hollowing module, the specific process thread inoperable comprises: 
12EASTV1689570 10.1Attorney Docket No.: 39 1703-000033overwriting the identified region of memory with a series of no-ops (Sridhara discloses making a malicious process inoperable by inserting “no-ops” which resembles applicant’s hollowing technique in ¶86: “…inserting " no-ops" into the hardware pipeline 404 in place of identified instructions, or modifying the instructions such that executing those instructions will not cause malicious behavior…”).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Landau’s and Zhang’s malware mitigtation technique to use Sridhara’s technique of inserting “no-ops” into the process, the commonly understood benefits of such adaption, that is, “such that executing those instructions will not cause malicious behavior” (see ¶86 of Sridhara). 

Regarding claim 13 and 20:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 6) applies, mutatis mutandis, to the subject-matter of claim(s) 13 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6.   

How to overcome the rejections above: 
Applicant needs to address the 35 USC 112 issues by either amending the claims to recite “first/second thread of the process” or “first/second process thread”. 
Cancel claims 3, 10 and 17 or amend them to further limit the claims they depend upon. 
Amend independent claims 1, 8 and 15 to incorporate claims 6, 13 and 20 and also persuasively argue why Landau does not disclose the limitation of claims 1, 8 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491